Citation Nr: 0002440	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  99-06 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 29, 1993, 
for the grant of service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC).


(The issue of whether November 1988 and December 1989 
decisions of the Board of Veterans' Appeals (Board) denying 
service connection for the cause of the veteran's death 
should be revised or reversed on the grounds of clear and 
unmistakable error is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1980 to August 1986.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 administrative decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
determined that the cause of the veteran's death while on 
active duty was not the result of willful misconduct, and 
awarded the appellant entitlement to DIC benefits effective 
October 29, 1993.  The appellant has perfected an appeal of 
the effective date for the grant of DIC benefits, asserting 
that she is entitled to benefits retroactive to the date of 
the veteran's death in August 1986.  For good cause shown, 
her motion for advancement on the docket has been granted.  
38 U.S.C.A. § 7107(a) (West 1991); 38 C.F.R. § 20.900(c) 
(1999).


FINDINGS OF FACT

1.  In November 1988 and December 1989 decisions the Board 
denied entitlement to service connection for the cause of the 
veteran's death and DIC benefits on the basis that his death 
was due to willful misconduct.  The November 1988 and 
December 1989 decisions are final.

2.  In a statement received October 29, 1993, the appellant 
again claimed entitlement to service connection for the cause 
of the veteran's death and DIC benefits.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 29, 1993, 
for the grant of service connection for the cause of the 
veteran's death and DIC benefits is not shown as a matter of 
law.  U.S.C.A. § 5110(a) and (d) (West 1991); 38 C.F.R. 
§§ 3.31, 3.400(c), (k), (q), and (r) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of DIC benefits for which application is received 
within one year of death shall be the first day of the month 
in which the death occurred.  38 U.S.C.A. § 5110(d); 
38 C.F.R. § 3.400(c).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of service connection based on a finding that new and 
material evidence has been submitted, if that evidence is not 
received within the appeals period of the previously denied 
claim, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q) and (r).

Regardless of VA regulations concerning effective dates of 
awards, the payment of monetary benefits based on original, 
reopened, or increased awards may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31.

The veteran's service records show that he died on August [redacted], 
1986, as the result of injuries incurred in a motor vehicle 
accident while he was on active duty.  In a November 1988 
decision the Board determined that the veteran's death was 
due to willful misconduct and denied entitlement to service 
connection for the cause of the veteran's death and, 
consequently, the appellant's entitlement to DIC benefits.  
The appellant requested reconsideration of that decision and 
in a December 1989 decision the Board found no evidence of 
obvious error in the November 1988 decision, and upheld the 
denial of benefits.  In a concurrent decision the Board has 
found that the November 1988 and December 1989 decisions are 
final, and that the decisions were not based on clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404.

The appellant did not again claim entitlement to DIC benefits 
until October 29, 1993, at which time she submitted a 
statement in which she requested that the previously denied 
claim be reopened.  In February 1998 she submitted a medical 
report indicating that the blood alcohol test performed 
during the August 1986 autopsy, upon which VA had relied in 
determining that the injuries incurred in the motor vehicle 
accident were due to willful misconduct, was not valid for 
determining the percentage of alcohol in the veteran's blood 
at the time of his death.  Based on the newly submitted 
evidence, in a June 1998 administrative decision the RO 
determined that the veteran's death while on active duty was 
not due to willful misconduct, and awarded entitlement to DIC 
benefits effective October 29, 1993, the date of receipt of 
the appellant's request to reopen the claim.  Pursuant to 
38 C.F.R. § 3.31, monetary benefits were paid commencing 
November 1, 1993.

The appellant contends that she is entitled to DIC benefits 
retroactive to the date of the veteran's death in August 
1986.  Although she claimed entitlement to DIC benefits in 
August 1986, which was within one year of the veteran's 
death, entitlement to DIC benefits based on that claim was 
denied by the Board.  Due to the finality of the November 
1988 and December 1989 Board decisions, an effective date 
based on the August 1986 claim can be found only if those 
Board decisions were based on clear and unmistakable error.  
See Wright v. Gober, 10 Vet. App. 343 (1997) (the provision 
in the statute for service connection to be effective with 
separation from service applies only if the claim filed 
within one year of separation is allowed); 38 C.F.R. 
§ 3.400(k).

In the decision issued concurrently with this decision, the 
Board has determined that the appellant has not raised a 
valid claim of clear and unmistakable error in the November 
1988 or December 1989 decisions.  The provisions of 38 C.F.R. 
§ 3.400(k) cannot be applied, therefore, to establish an 
effective date based on the August 1986 claim.  The RO 
granted entitlement to DIC benefits in June 1998 based on the 
submittal of new and material evidence.  The effective date 
for the grant of entitlement is, therefore, the date of 
receipt of the request to reopen the claim, which is later 
than the date of entitlement.  38 U.S.C.A. § 5110(i); 
38 C.F.R. § 3.400(q) and (r).  The Board has determined, 
therefore, that entitlement to an effective date prior to 
October 29, 1993, is precluded as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires the filing of a claim).







(continued on next page)

ORDER

The appeal to establish entitlement to an effective date 
prior to October 29, 1993, for the grant of entitlement to 
service connection for the cause of the veteran's death and 
DIC benefits is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

